Citation Nr: 0307001	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.

In a November 2001 rating decision, the RO also denied 
service connection for bilateral tinnitus.  There is no 
record in the case file that the appellant submitted a Notice 
of Disagreement (NOD) with that decision.  Therefore, that 
issue is not before the Board and will not be addressed by 
this decision.


FINDINGS OF FACT

1.  The appellant reportedly served as an infantryman and 
paratrooper during his active service.

2.  Service personnel records reflect that appellant jumped 
from various propeller driven aircraft and helicopters during 
his active service.

3.  Service medical records (SMRs) reflect that at physical 
examination upon entry into active service, appellant's ears 
were rated normal.

4.  SMRs reflect no entries for complaints, findings, or 
treatment, for hearing loss or other ear disease or 
disorders.

5.  SMRs reflect that, upon release from active service, 
appellant was rated as fully qualified for reenlistment or 
separation.  Hearing loss was not shown on audiometric study.

6.  The competent credible evidence of record does not show 
appellant's bilateral hearing loss to be related to his 
military service.  Sensorineural hearing loss was first shown 
many years after service.


CONCLUSION OF LAW

The appellant's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may a sensorineural 
hearing loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a June 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, including VA's obligation to assist him obtain 
records to substantiate his claim.  The letter also informed 
the appellant of the evidence necessary to substantiate his 
claim and asked him to identify any additional information or 
records he desired the RO to obtain on his behalf.  Consent 
release forms were provided to him to authorize VA to obtain 
any records requested by him.  Therefore, the Board finds 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regards to the duty to assist, the RO obtained the 
veteran's SMR and VA treatment records.  The appellant also 
received a VA medical and audiology examination in January 
2003.  All documentation related to the above actions has 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Factual background

The service medical records are negative for complaints or 
findings of defective hearing.  Specifically, at the time of 
separation, there were no complaints of ear problems.  
Further, the February 1964 separation physical, which bears 
this veteran's service number reveals that there was no 
evidence of hearing loss on clinical evaluation and 
audiometric study.

Historically, the appellant filed his claim for service 
connection for bilateral hearing loss in March 2000.  In 
support of his claim, he submitted a March 28, 2000, private 
report of examination performed by Ann L. Widener, Ph.D., an 
audiologist.  In addition to providing the results of the 
appellant's audiology examination, which Dr. Widener opined 
were consistent with exposure to noise, she also opined that, 
based on the appellant's history of his military service and 
his post-service employment, there is a high probability that 
the appellant's hearing loss is related to his military 
service.

In a March 2000 letter submitted in support of his claim, the 
appellant states that, during his military service, he 
constantly was in the proximity of all types of aircraft, 
including helicopters, from which he jumped as part of his 
airborne training.  Further, his duties required constant 
firearms training with various types of weapons, to include 
rocket launchers.  The appellant states that he did not use 
hearing protection during these training activities.

In the appellant's July 2000 NOD, he disputed entries in the 
July 2000 rating decision which reflect that he had military 
physical examinations in January 1964 and May 1965, and 
asserted that the RO had mistakenly used another person's 
service records.  The appellant's August 2000 Form 9 reflects 
his continuous assertion that the RO used another person's 
records to adjudicate his claim, as reflected by an incorrect 
middle initial on the August 2000 Statement of The Case 
(SOC).  He also repeated the information reflected in his 
March 2000 letter.  In a September 2000 letter, the appellant 
denied receiving a physical examination in January 1964 prior 
to his discharge.  Also included in the letter is an extract 
from a treatise by a Dr. Isadore Rosenfeld, which states that 
hearing loss can result from firing firearms and exposure to 
airplane noise without ear protection.

A June 1999 VA outpatient treatment note reflects an entry 
that the appellant has no lateralization with tuning fork and 
decreased hearing to voice and requests an audiology consult 
for hearing loss.  The assessment/plan does not reflect any 
opinion as to the etiology of the suspected hearing loss or 
an opinion as to whether it is related to the appellant's 
military service.

A February 2000 VA audiology examination reflects a diagnosis 
of mild to severe sensorineural hearing loss, 2000-8000, in 
the left ear, and a mild to moderately severe sensorineural 
hearing loss, 2000-8000, in the right ear.  The examination 
report does not reflect an opinion on the etiology of the 
hearing loss or an opinion as to whether it is related to the 
appellant's military service.

As part of assisting the appellant develop his claim, he 
received a VA medical and audiology examination in February 
2003.  The appellant presented a history to the examiner, 
wherein he denied any hearing problems prior to his military 
service.  He related the conditions under which he performed 
his service, to include exposure to aircraft and weaponry 
noise, and his assertion that he did not wear ear protection.  
The appellant denied otalgia, otorrhea, oral pressure or 
balance dysfunction, family history of hearing loss, otologic 
of head trauma, or otologic surgery.  He also related that 
has had minimal occupational exposure to noise since his 
military service.
The ear, nose, and throat examination report reflects that 
the objective physical examination revealed both external 
auditory canals to be clear.  The tympanic membranes were 
intact with normal landmarks.  Both middle ears were clear.  
Diagnostic and clinical tests, including the audiogram, 
demonstrate a symmetric sloping sensorineural hearing loss, 
which range from mild in the low frequencies to severe in the 
high frequencies.  Word discrimination is reduced in the 50 
percent to 60 percent range in both ears.  The audiogram 
demonstrates a sharp decline in hearing in both ears compared 
to the appellant's audiograms in early 2000.  Pure tone 
averages, speech reception thresholds, and word 
discrimination are all significantly reduced.  The 
examination report reflects a diagnosis of mild sloping to 
moderate sensorineural hearing loss in both ears.  Therefore, 
the examiner opined that the appellant's hearing loss is not 
related to his military service.  This opinion was reflected 
by both the audiologist and the ear, nose, and throat 
examiner.


Analysis
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002); see also Hensley v. Brown, 5 
Vet. App. 155, 158-60 (1993).
Service connection for some disabilities, including 
sensorineural hearing loss may be presumed to have been 
incurred in service if present to a compensable degree within 
1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
The appellant's assertions in support of his claim have been 
set forth above.  His representative asserts that the 
appellant has submitted evidence, which although dated years 
after his military service, is nonetheless sufficient to 
demonstrate a causal linkage to his military service.  
Further, the appellant's representative asserts, even if 
appellant's evidence does not outright demonstrate service 
connection, it is sufficient to place the evidence in 
equipoise where the appellant prevails via receiving the 
benefit of the doubt.  The Board finds otherwise.
The positive evidence which supports the appellant's claim 
for service connection includes, of course, Dr. Widener's 
opinion that his bilateral hearing loss is related to his 
military service.  Dr. Widener based her opinion on the 
history provided her by the appellant and her interpretation 
of the audiometry results.  Dr. Widener stated that the 
configuration of the appellant's hearing loss reflected a 
pattern which is very common in people who incur hearing loss 
as a result of exposure to noise.  This configuration, 
combined with the appellant's history, led to her conclusion.  
Additional positive evidence is his official personnel 
records, which reflect several of his parachute jumps and the 
type aircraft from which he jumped.  These records reflect 
the appellant jumped from various propeller driven aircraft 
and helicopters.  His records reflect that his military 
occupation specialty was light weapons, infantry, and that 
some of the positions which he held were, light weapons 
leader, rifleman, and 3.5 gunner.  This evidence demonstrates 
that appellant's military service was done in an environment 
of high noise exposure.  There is no evidence to support or 
negate appellant's assertion that he did not use ear 
protection during his service.
The appellant is correct that there is a document in the case 
file which directs another person to report for a medical 
examination after the appellant already was released from 
active duty.  Further, the August 2000 SOC does reflect an 
incorrect middle initial for the appellant.  Finally, the 
available SMR for 1964, the year the appellant was released 
from active service, reflect a January 27, 1964, report of 
medical history, but they do not reflect a report of physical 
examination.  There is, however, a separation examination on 
file now that contains the veteran's service number and was 
conducted in late February 1964.
The negative evidence which weighs against appellant's claim 
begins with his SMR.  Initially, the Board specifically finds 
that the SMR associated with the case file are the 
appellant's.  The March 1961 report of medical examination 
for appellant's enlistment in the regular Army reflects a 
rating of normal for all areas.  The SMR for his entire 
period of service do not reflect any complaints, findings, or 
treatment, for ear related disease or disorders.  As noted in 
the assessment of the positive evidence in support of 
appellant above, there is no report of medical examination 
prior to his discharge in 1964.  Specifically the audiometric 
study at separation revealed no abnormalities.  However, 
there is a DA Form 1811, Physical and Mental Status on 
Release From Active Service, which reflects that, on March 
27, 1964, the appellant was considered physically qualified 
for reenlistment and separation.  Further, it reflects a 
physical profile of 1 in all areas.  The Board properly may 
infer from this form that the appellant's ears were rated 
normal at separation.
As regards the technical inaccuracies which the appellant 
noted, the RO acknowledged in the August 2000 SOC that the 
document in question did not relate to the appellant and 
stated that it was disregarded in reviewing the appellant's 
case.  Subsequent Supplemental SOC all reflect the 
appellant's correct middle initial.
The Board does not deem the treatise extract submitted by the 
appellant as illuminating on the issue, for it addresses 
hearing loss in general and has no bearing on the specific 
aspects of the appellant's case and its unique issues.  Only 
competent medical authority may opine on any linkage between 
medical treatises and a particular case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
When assessing the weight to be accorded to Dr. Widener's 
opinion, the primary negative factor is the 35 year time 
period between appellant's service and her examination of 
him.  While Dr. Widener addressed this factor, the primary 
factor relied on was the appellant's account of his post-
service lifestyle and occupation.
The January 2003 VA medical examination, on the other hand, 
addressed the appellant's specific etiology to support the 
opinion reflected in the examination report.  The examination 
report reflects that the records in the case file do not 
support a linkage between the appellant's hearing loss and 
his military service.  The report reflects that the bases of 
the examiner's opinion are the diagnosis some 35 years after 
the appellant's military service and analysis of his most 
current results.  The data focused on by the examiner were 
the appellant's sharp hearing decline between 2000 and 2003, 
as reflected in his audiograms for that period.  The examiner 
opined that it is unreasonable to link such a sharp decline 
in hearing over the past three years with noise exposure that 
occurred almost 40 years ago.  It is noted that both the 
audiologist and the ear, nose, and throat examiner entered 
the opinion that there is no service relationship.
The Board finds the January 2003 medical examination reports 
more persuasive than Dr. Widener's opinion.  Dr. Widener 
certainly is qualified to render the opinion she provided, 
but it was based on limited information and medical data.  
Her March 2000 audiology examination of the appellant is the 
first known record of an examination of appellant's hearing 
between his discharge from active service and that date.  Dr. 
Widener's opinion is reasonable in light of the information 
available to her.  Conversely, the VA examiner who performed 
the January 2003 examination had the benefit of medical trend 
evidence, which was deemed highly significant.  Specifically, 
the sharp decline in appellant's hearing over only a three 
year period without otherwise significant exposure to noise.
After assessment of all the above factors, the Board finds 
that the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

